Citation Nr: 0409781	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to November 
1967.  He died in February 2002 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits sought on 
appeal.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 

A review of the record shows that the appellant filed a claim of 
entitlement to service connection for the cause of the veteran's 
death in March 2002.  She was given notice in April 2002 of the 
evidence needed to substantiate her claim in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The appellant responded to that 
notice by submitting private medical records of the veteran's 
treatment for a brain tumor dated from 2000 to February 4, 2002.  
The veteran died on February [redacted], 2002, of pneumonia due to 
glioblastoma multiforme, a malignant brain tumor.

The appellant testified before the Board in April 2003, but the 
audiotape of that hearing was inaudible and could not be 
transcribed.  The appellant was advised of the technical mishap 
and she elected to have her case decided on the record as opposed 
to scheduling another hearing before the Board.  

In May 2003, the veteran submitted letters from two of the 
veteran's treating physicians stating that it was possible that 
exposure to Agent Orange during the veteran's service in the 
Republic of Vietnam contributed to the development of his brain 
tumor.  The appellant also submitted a statement reflecting her 
recollection of the veteran's stories about being sprayed with 
Agent Orange during service.  Unfortunately, the appellant did not 
submit a waiver of review of these documents by the RO.

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has invalidated 
several provisions of the VCAA implementing regulations as 
contrary to the actual VCAA.  In Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Federal Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. Section 19.9(a)(2) 
was invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board to 
consider additional evidence without having to remand the case to 
the agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that review.  
As a consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the Secretary."  
Thus, given the evidence of record and considering the procedural 
outline as set forth in the VCAA and in recent opinions of the 
Federal Circuit in conjunction with the claims folder, the Board 
finds that it has no alternative but to remand this matter to the 
RO to ensure that all evidence of record is properly considered by 
the RO prior to the Board's final appellate consideration.

Furthermore, the Board finds that should the RO determine that 
benefits cannot be granted on the evidence of record, additional 
development is required to assist the appellant in substantiating 
her claim.  Specifically, the RO should request that the appellant 
identify and/or submit treatment records for the veteran's 
terminal hospitalization, if any, as the treatment records 
supplied by the appellant are dated through February 4, 2002, and 
the veteran died on February [redacted], 2002.  Additionally, the RO 
should have a VA oncology specialist review the veteran's 
treatment records and the opinions of his treating physicians and 
render an opinion as to whether it is at least as likely as not 
that the malignant brain tumor was a result of exposure to Agent 
Orange during service; the opinions currently of record simply 
state that such a causal relationship is a possibility, not that 
it is probable.

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A.  All new evidence and/or 
arguments must be associated with the veteran's claims folder.  

2.  The RO should ask the appellant to identify and/or submit 
treatment records from the last week of the veteran's life.

3.  After receipt of all evidence identified by the appellant, the 
RO should have a VA oncology specialist review the claims folder, 
including the opinions of the veteran's treating physicians 
regarding the possibility of a link between Agent Orange exposure 
and the development of a malignant brain tumor, and render an 
opinion as to whether it is at least as likely as not that the 
diagnosed glioblastoma multiforme was a result of exposure to 
Agent Orange in the Republic of Vietnam. 

4.  Upon completion of all requested development, the RO should 
again review the issue on appeal.  If the benefits sought are not 
granted, the appellant and her representative should be furnished 
a Supplemental Statement of the Case and afforded a reasonable 
opportunity to respond before the record is returned to the Board 
for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit any 
additional evidence and/or argument she desires to have considered 
in connection 
with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until she is 
notified.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





